Citation Nr: 1641851	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  04-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder due to military sexual trauma, to include schizophrenia with major depressive disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 13, 1976 to August 10, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board observes that the RO had originally adjudicated the Veteran's claim as entitlement to service connection for PTSD.  However, the medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  Accordingly, the issue has been amended as reflected on the cover page. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In May 2006, the Board remanded the case for further evidentiary development.

In June 2007, the Board denied service connection for PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 Order, pursuant to a September 2007 Joint Motion for Remand (JMR), the Court vacated the Board's June 2007 decision and remanded the case to the Board.

In October 2009 and November 2010, the Board again remanded the case.  

The Veteran's attorney submitted a private psychiatric opinion in September 2016 and waived RO consideration.  The Board has accepted this document for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2015).


FINDINGS OF FACT

1. The Veteran's schizophrenia with major depressive disorder was incurred in service.

2. The most probative evidence is against a finding that the Veteran has met the criteria for a diagnosis of PTSD during the appeal period.  


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder to include schizophrenia and major depressive disorder have been met.  38 U.S.C.A. §1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in May 2002 and May 2006.  The case was last readjudicated in December 2015.

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA treatment records, VA examination reports, a private psychiatric report, and lay statements.  Thus, VA's duty to assist has been met.  

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  VA examinations were conducted and service personnel records and updated VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 38 C.F.R. § 3.304 (f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).

Parenthetically, the Board notes that the DSM-IV was updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V).  Effective March 19, 2015, VA adopted as final, without change, its' interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384 , 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308  (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Moreover, because the DSM-V did not substantially change the definition of PTSD, the Board finds that it may adjudicate the current appeal without first providing the Veteran with notice of this change in the regulation because this lack of notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under 38 C.F.R. § 3.304(f)(5) (2015), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran, through his attorney, contended in a September 2016 statement that his schizophrenia had its onset during service due to the stresses of basic training.  In that statement, the attorney asserted that the claim before the Board should be construed as including any psychiatric disorder, and that service connection should be granted for such.  The Board agrees and, as will be discussed, service connection for an acquired psychiatric disorder is being granted in this decision.  However, because the issue of entitlement to service connection for PTSD based on personal assault remains on appeal, the Board will also adjudicate that issue.

The Veteran was found to be in normal psychiatric condition on his June 1976 entrance examination.  His service treatment records reflect that he underwent an appendectomy on June 28, 1976 and was subsequently admitted to the hospital with abdominal pain and right leg numbness on July 20, 1976.  A counseling report dated four days later noted that the Veteran reported family trouble, and he was recommended for discharge.  Three days later, the Veteran was discharged.  The discharge report noted that the Veteran had serious family trouble which was causing him to be emotionally upset and that during his hospital stay he stated that he was going to commit suicide.  The official filing the report recommended the Veteran for discharge due to his emotional and medical problems, as well as his difficulty learning English.

The record contains statements from the Veteran's brother, uncle, mother, and wife.  His family members stated that the Veteran was more aggressive and anxious, and would hallucinate after returning from service, and that he was unable to hold a job.  They also stated that the Veteran told them that he was sexually assaulted during service.

The Veteran sought psychiatric treatment following service.  In September 2001, he reported to a VA social worker that he was sexually assaulted by four soldiers during basic training.  He also reported that his brother is schizophrenic, and has had delusions of being raped by an extraterrestrial.  In November 2001, a VA psychologist interviewed the Veteran and stated that his symptoms suggest paranoid schizophrenia.  In August 2002 a VA physician, Dr. F. V., interviewed the Veteran and diagnosed depression.  In November 2002, the Veteran reported occasional flashbacks and nightmares related to the rape incident; Dr. F. V. diagnosed PTSD and depression.  The Veteran's diagnoses remained the same in February 2003.  In March 2004, the Veteran was admitted for psychiatric inpatient treatment.  His diagnoses were listed as depressive disorder, not otherwise specified, PTSD by history, and cannabis abuse.  

The Veteran was first afforded a VA examination in connection with his claim in May 2004.  He reported a history of drug abuse, isolation, hallucinations, sleeplessness, poor appetite, violence, hallucinations and his sexual assault during 
basic training.  The examiner diagnosed depressive disorder, not otherwise specified, and cannabis abuse.  However, he noted that the Veteran described his in-service assault without any emotional reaction, and, therefore, the examiner concluded that his asserted stressor did not meet the DSM-IV criteria for PTSD.  

The Veteran underwent another VA examination in November 2006, but results could not be obtained due to uncooperative behavior.  During a February 2010 VA examination, the Veteran reported being raped during service.  The examiner diagnosed a mental disorder secondary to antisocial personality disorder.  The examiner opined that the Veteran did not have a verified stressor meeting the criteria for PTSD under the DSM-IV, and, therefore, did not have a valid diagnosis of PTSD.  

The Veteran was afforded another VA examination in November 2015 by a psychologist.  The examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-V.  The examiner diagnosed schizophrenia and major depressive disorder, opining that it was not possible to differentiate which of the Veteran's psychiatric symptoms are related to each diagnosis.  Noting the prior report concerning the Veteran's schizophrenic brother, the examiner opined that, as schizophrenia has a genetic component, it was quite possible that the Veteran was suffering from the early stages of schizophrenia (prodromal phase) when he entered military service, and that his inability to communicate with others during service exacerbated those early symptoms.  

In September 2016, a private psychologist reviewed the file and explained that stress can trigger schizophrenic symptoms and advance the disease from the prodromal phase to the active phase, and agreed with the November 2015 VA examiner's conclusion that the Veteran's mental status deteriorated quickly once he entered service due to the onset of schizophrenia.  She also explained that the symptoms noted by the Veteran's family members were more likely representative of schizophrenia than PTSD.  Therefore, she concluded that it is likely that the Veteran's schizophrenia had its onset during service due to the stresses of basic training.

After review of the record, the Board finds that service connection for an acquired psychiatric disorder to include schizophrenia and major depressive disorder is warranted.  The Board finds the opinions of the November 2015 VA examiner and September 2016 private psychologist that the Veteran's schizophrenia had its onset during service to be highly probative, as the VA psychologist examined the Veteran and both clinicians reviewed his medical history.  Both psychologists provided detailed rationales for their conclusions which included considerations of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary.

Therefore, in light of the positive and negative evidence of record, including the in-service reports of the Veteran's psychiatric symptoms and the medical opinions of record, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's acquired psychiatric disorder was incurred in service.  Accordingly, resolving all doubt in his favor, service connection for an acquired psychiatric disorder to include schizophrenia and major depressive disorder is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

Turning to the PTSD claim, the Board notes that in the JMR the parties stated that the Board should discuss whether the Veteran currently has a diagnosis of PTSD in light of the reports of a PTSD diagnosis in November 2002, February 2003, and March 2004, and the Court's decision in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board observes that the Veteran was examined by VA mental health clinicians in February 2010 and November 2015 which included interviews with the Veteran.  Both examiners found that the Veteran did not have stressors meeting the criteria for a PTSD diagnosis under the DSM-IV/DSM-V, and diagnosed mental disorders other than PTSD.  Moreover, the report from the private psychologist provided by the Veteran's attorney explained that the Veteran's mental disorder was schizophrenia, and that the symptoms observed by the Veteran's family members following service were likely manifestations of schizophrenia rather than PTSD.  As previously discussed, the Board finds those medical opinions to be highly probative.  See Nieves-Rodriguez, supra.  Additionally, the Veteran's attorney asserted in September 2016 that the Veteran suffers from an acquired psychiatric disorder to include schizophrenia, but did not assert that he suffered from PTSD during the appeal period.  In light of the February 2010 and November 2015 VA examination reports and the September 2016 private psychological report, the Board finds that the Veteran did not have a valid diagnosis of PTSD at any time during the appeal period.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a valid diagnosis of PTSD during the appeal period, service connection for PTSD cannot be established.  See McClain, supra; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board also points out that because the Veteran's acquired psychiatric disorder will be evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned encompassing all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).

In sum, the Board finds that the most probative evidence shows that the Veteran has not suffered from PTSD at any time during the appeal period; thus, the claim of entitlement to service connection for PTSD must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and major depressive disorder, is granted.  

Entitlement to service connection for posttraumatic stress disorder is denied.  




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


